Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127420                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 127420
                                                                    COA: 246417
                                                                    Wayne CC: 01-009240
  WILLIAM MOTTEN, JR.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 20, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2005                    _________________________________________
           p1026                                                               Clerk